Exhibit 10.1

 

FORM OF

FIRST AMENDMENT AGREEMENT

 

 

This First Amendment Agreement (this “Agreement”) is entered into as of May 30,
2014, by and between VeriTeQ Corporation (f/k/a Digital Angel Corporation), a
Delaware corporation with offices located at 220 Congress Park Drive, Suite 200,
Delray Beach, Florida 33445 (the “Company”), and the investor signatory hereto
(the “Investor”), with reference to the following facts:

 

A.     The Company and certain investors (including the Investor) (the “Buyers”)
are parties to that certain Securities Purchase Agreement, dated as of November
13, 2013 (as amended, restated or otherwise modified from time to time, the
“Existing Securities Purchase Agreement”), pursuant to which the Company sold,
and the Buyers listed on the Schedule of Buyers attached thereto purchased,
certain senior secured convertible notes (the “Notes”) convertible into
Conversion Shares (as defined in the Existing Securities Purchase Agreement) in
accordance with the terms of the Notes and (ii) certain warrants (as defined in
the Existing Securities Purchase Agreement) (the “Warrants”) exercisable into
Warrant Shares (as defined in the Existing Securities Purchase Agreement) in
accordance with the terms of the Warrants. Capitalized terms not defined herein
shall have the meaning as set forth in the Existing Securities Purchase
Agreement as amended hereby (the “Amended Securities Purchase Agreement”);

 

B.     The Company desires to sell senior convertible notes to certain investors
(the “New Notes”), pursuant to that certain Securities Purchase Agreement in the
form attached hereto as Exhibit A (the “New Purchase Agreement”);

 

C.     The Company desires that the Investor agree, as of the Effective Time (as
defined below), to (i) permit the issuance of the New Notes and the transactions
contemplated by the New Purchase Agreement, (ii) waive certain provisions of the
Securities Purchase Agreement with respect to the issuance of such New Notes;
and (iii) make certain amendments to the Notes.

 

D.     Concurrently herewith, the Company has also requested that each other
holder of Notes (the “Other Investors”) enter into agreements in form and
substance identical to this Agreement (the “Other Agreements”, and together with
this Agreement, the “Agreements”)).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendments, Consents and Waivers. At the Effective Time, the Transaction
Documents shall be amended as follows:

 

1.1     The defined term “First Amendment Agreements” shall mean “those certain
First Amendment Agreements, dated as of May 30, 2014, each by and between the
Company and each Buyer”.

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.2     The defined term “Transaction Documents” is hereby amended to include
the First Amendment Agreements.

 

1.3     The phrase “(including, without limitation, a Registration Statement on
Form S-8)” in Section 4(j) of the Existing Securities Purchase Agreement is
hereby amended and restated as “(excluding a Registration Statement on Form
S-8)”

 

1.4     The defined term “Permitted Indebtedness” in the Notes is hereby amended
and restated as:

 

“Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and the
Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date, (ii) Indebtedness
secured by Permitted Liens or unsecured but as described in clauses (iv) and (v)
of the definition of Permitted Liens, (iii) Indebtedness incurred by the Company
that is made expressly subordinate in right of payment to the Indebtedness
evidenced by this Note, as reflected in a written agreement acceptable to the
Holder, and which Indebtedness does not provide at any time for (1) the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until at least ninety-one (91) days after
the Maturity Date and (2) total interest and fees at a rate in excess of ten
percent (10%) per annum and (iv) the New Notes (as defined in the Amendment and
Exchange Agreements).

 

1.5     Section 4(o)(ix) of the Existing Securities Purchase Agreement shall be
amended and restated as follows:

 

The restrictions contained in this Section 4(o) shall not apply in connection
with the issuance of any Excluded Securities or any shares of Common Stock,
options, stock appreciation rights or restricted shares of Common Stock issued
to directors, officers, consultants or employees of the Company in their
capacity as such pursuant to an Approved Stock Plan.

 

1.6     The Investor and the Company agree that, immediately prior to the
Effective Time, the Restricted Period shall expire.

 

1.7     The Investor hereby consents to the transactions contemplated by the New
Purchase Agreement, including, without limitation, the issuance of the New
Notes, and waives any restrictions on the timing of the consummation of the
transactions contemplated by the New Purchase Agreement set forth in Section
4(o) of the Existing Securities Purchase Agreement.

 

2.     Acknowledgement; Reaffirmation of Obligations; Consent.

 

2.1     The Company hereby confirms and agrees that, except as set forth in
Section 2 above, (i) the Existing Securities Purchase Agreement, the Notes, the
Securities, the Security Documents, the Guarantees and each other Transaction
Document is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, (ii) to the extent that the Security
Documents, the Guarantees or any other Transaction Document purports to assign
or pledge to the Buyers and the holders of the Securities, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the obligations of the Company from time to time existing in respect of the
Notes and any other Transaction Document, such pledge, assignment and/or grant
of the security interest or lien is hereby ratified and confirmed in all
respects, and shall apply with respect to the obligations under the Notes, and
(iii) the execution, delivery and effectiveness of this Agreement shall not
operate as an amendment of any right, power or remedy of the Buyers under any
Transaction Document, nor constitute an amendment of any provision of any
Transaction Document.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

 

2.2     The Company acknowledges and agrees that, as of the time of consummation
of the transactions contemplated by the New Purchase Agreement, the number of
Warrant Shares issuable upon exercise of the Warrant of the Investor (without
regards to any limitations on exercise set forth therein) shall be the number of
Warrant Shares set forth on the signature page of the Investor attached hereto
and the conversion price of the Notes and the exercise price of the Warrants,
respectively, shall be $0.20.

 

3.     Fees and Expenses. Concurrently herewith, the Company shall reimburse
Greenberg Traurig, LLP (counsel to the lead Buyer) for all reasonable,
documented costs and expenses incurred by it in connection with preparing and
delivering this Agreement and the prior unpaid and outstanding legal fees and
expenses incurred by Greenberg Traurig, LLP to date with respect to the
Transaction Documents (including, without limitation, all reasonable, documented
legal fees and disbursements in connection therewith, and due diligence in
connection with the transactions contemplated thereby) (the “Legal Fee
Payment”). Except as otherwise set forth in this Agreement and the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the transactions contemplated hereby.

 

4.     Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by this Agreement in the form required by
the 1934 Act and attaching the form of the Agreements as an exhibit to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing with the SEC, the Investor shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.

 

5.     Representations and Warranties.

 

5.1     Investor Bring Down. The Investor hereby represents and warrants to the
Company with respect to itself only as set forth in Section 2 of the Amended
Securities Purchase Agreement as to this Agreement as if such representations
and warranties were made as of the date hereof and as of the Effective Time, in
each case, as set forth in their entirety in this Agreement. Such
representations and warranties to the transactions thereunder and the securities
issued pursuant thereto are hereby deemed for purposes of this Agreement to be
references to the transactions hereunder and the issuance of the securities
pursuant hereto.

 

5.2     Company Bring Down. Except as set forth on Schedule 6.2(b) attached
hereto, the Company represents and warrants to the Investor as set forth in
Section 3 of the Amended Securities Purchase Agreement as if such
representations and warranties were made as of the date hereof and as of the
Effective Time, in each case, as set forth in their entirety in this Agreement.
Such representations and warranties to the transactions thereunder and the
securities issued pursuant thereto are hereby deemed for purposes of this
Agreement to be references to the transactions hereunder and the issuance of the
securities pursuant hereto, references therein to "Closing Date" being deemed
references to the Closing Date as defined in Section 1.4 above, and references
to "the date hereof" being deemed references to the date of this Agreement.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

6.     Miscellaneous Provisions. Section 9 of the Amended Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

7.     Independent Nature of Investor's Obligations and Rights. The obligations
of the Investor under this Agreement or any other Transaction Document are
several and not joint with the obligations of any other Buyer, and the Investor
shall not be responsible in any way for the performance of the obligations of
any other Buyer under any Transaction Document or Other Agreement. Nothing
contained herein or in any Other Agreement or any other Transaction Document,
and no action taken by the Investor pursuant hereto, shall be deemed to
constitute the Investor and other Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investor and other Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement,
any Other Agreement or any other Transaction Document and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement,
any Other Agreement and any other Transaction Document. The Company and the
Investor confirm that the Investor has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, any Other Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

8.     Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby, is or will be more favorable to such Person than those of
the Investor and this Agreement (each a “Settlement Document”). If, and whenever
on or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Investor immediately
following the occurrence thereof and (ii) the terms and conditions of this
Agreement and the Securities (other than any limitations on conversion or
exercise set forth therein) shall be, without any further action by the Investor
or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Investor shall receive the benefit of
the more favorable terms and/or conditions (as the case may be), provided that
upon written notice to the Company at any time the Investor may elect not to
accept the benefit of any such amended or modified term or condition, in which
event the term or condition contained in this Agreement or the Securities (as
the case may be) shall apply to the Investor as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to the Investor. The provisions of this Section 8
shall apply similarly and equally to each Settlement Document.

 

[Signature Pages Follow]

 

 
- 4 - 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY: 

 

  VERITEQ CORPORATION     (f/k/a Digital Angel Corporation)  

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name: 

 

 

 

Title: 

 

  

Acknowledged and agreed to by:

 

Veriteq acquisition
corporation

 

By:                                                    
Name:
Title:



 

positiveid animal health
corporation

 

By:                                                   
Name:
Title:

 

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

INVESTOR: 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

Number of Warrant Shares issuable upon exercise of the Warrant of the Investor
upon consummation of the transactions contemplated by the New Purchase Agreement
(without regards to any limitations on exercise set forth therein)

___________________

   